EXHIBIT A
t’ILED:   NEW YORK COUNTY CLERK 09/28/2018 04:47 p                                                    INDEX NO.    654822/2018
NYSCEF DOC.    NO.   1                                                                        RECEIVED NYSCEF:      09/28/2018




              SUPREME COURT OF THE STATE OF NEW YORK
              COUNTY OF NEW YORK


              XL INSURANCE AMERICA, INC., CERTAIN
              UNDERWRiTERS AT LLOYD’S, LONDON                        : INDEX NO.:
              SUBSCRIBING TO POLICY NOS.
              PRPNA1700847 AND PRPNA1702387, and                     : Date Purchased:
              UNITED STATES FIRE INSURANCE
              COMPANY,                                               : SUMMONS

                                             Plaintiffs,             : Pursuant to CPLR § 503(a), the basis of
                                                                       venue is that Plaintiffs designated New
                                        v.                           : York County.

              DIAMONDROCK HOSPITALITY COMPANY
              and DIAMONDROCK FRENCHMAN’S OWNER,:
              INC.,

                                             Defendants.

                                               —----                 x

              To: The Above-Named Defendants:

                     YOU ARE HEREBY SUMMONED and required to serve upon Plaintiffs’ attorneys, at

              the address stated below, an answer to the attached Complaint within 20 days after the service of

              this summons, exclusive of the day of service, or within 30 days after service is complete if this

              summons is not personally delivered to you within the State of New York. fri case of your

              failure to answer, judgment will be taken against you by default for the relief demanded in the

              complaint.


              Dated: New York, NY
                     September 28, 2018

                                                            SIMPSON THACHER & BARTLETT LLP
                                                                   IS! Mary Beth Forshaw
                                                            By
                                                                 Mary Beth Forshaw
                                                                 Lynn K. Neuner




                                                            1 of 2
[PILED:   NEW YORK COUNTY CLERK 09/28/2018 04:47                                                     INDEX NO.     654822/2018
NYSCEF DOC.    NO.   2                                                                       RECEIVED NYSCEF:       09/28/2018




              SUPREME COURT OF THE STATE OF NEW YORK
              COUNTY OF NEW YORK
                                 —
                                         —



              XL iNSURANCE AMERICA, NC., CERTAiN
              UNDERWRiTERS AT LLOYD’S, LONDON                         : INDEX NO.:
              SUBSCRIBING TO POLICY NOS.
              PRPNA1700$47 AND PRPNA1702387, and
              UNITED STATES FIRE INSURANCE                              COMPLAINT FOR DECLARATORY
              COMPANY,                                                : JUDGMENT

                                             Plaintiffs,
                                                                       JURY TRIAL DEMANDED
                                        V.


              DIAMONDROCK HOSPITALITY COMPANY
              and DIAMONDROCK FRENCHMAN’S OWNER,
              INC.,

                                             Defendants.

                                        —




                                                           COMPLAINT

                              Plaintiffs XL Insurance America, Inc. (“XL”), Certain Underwriters at Lloyd’s,

              London Subscribing to Policy Nos. PRPNA1700847 and PRPNA1702387 (“Underwriters”), and

              United States Fire Insurance Company (“USFIC”) (collectively, the “Insurers” or ‘Plaintiffs”)

              state by way of a Complaint for Declaratory Judgment against Defendants DiamondRock

              Hospitality Company (“DRH”) and DiamondRock Frenchman’s Owner, Inc. (“DRFO,” together

              with DRH, the “DiamondRock Defendants” or “Defendants”) as follows:

                                                NATURE Of THE ACTION

                         1.   The Insurers seek a judgment pursuant to New York Civil Practice Law and Rules

              (“CPLR”) 3001 detennining the scope and nature of their rights and obligations under certain

              excess property insurance policies that they issued to DRH, with regard to alleged property damage

              and time element losses sustained at Frenchman’s Reef and Morning Star Resort (the “Resort”),




                                                            1 of 13
[FILED:   NEW YORK COUNTY CLERK 09/28/2018 04:47                                                         INDEX NO.     654822/2018
                                                                                        pMj
NYSCEF DOC.    NO.   2                                                                           RECEIVED NYSCEF:       09/28/2018


                                                                                                                  3

              by the hurricanes in the amount of over $303 million     net   of the policies’ deductible (the “Claim

              Submission”). Although the Resort incurred no substantial structural damage, DRH insists that a

              wholesale demolition and substantial rebuild of several Resort structures is required. DRH has

              offered only conclusory assertions to support its position.

                         7.    The Insurers engaged in discussions with DRH and DRFO about the scope of the

              damage at the Resort. In a showing of good faith, several Insurers in the primary and first excess

              layer of coverage (including certain of the Plaintiff Insurers here) made payment to DRH with

              respect to the Resort totaling nearly $100 million.

                         8.    The DiamondRock Defendants nevertheless maintained their positions and, on

              August 13, 2018, filed suit in the USVI in the midst of the parties’ negotiations over the appropriate

              amount of insurance recovery with respect to DRH’s claim. Remarkably, Defendants filed their

              suit even though they have only incurred approximately $15 million in repairing property damage

              to date, and have already received nearly $100 million from various insurance companies.

                         9.    At the time the USVI suit was commenced, the parties remained millions of dollars

              apart in their respective repair estimates and DRH had yet to submit its total time element loss.

                         10.   An actual and justiciable controversy exists between the Insurers and the

              DiamondRock Defendants as to the amount the Insurers owe with respect to DRWs claim.

                                                            PARTIES

                         11.   PlaintiffXL Insurance America, Inc. (“XL”) is a corporation organized and existing

              under the laws of the state of Delaware, with its principal place of business in Stamford,

              Connecticut. XL issued to DRH its Policy No. US0001O841PR17A with a policy period of April

              1, 2017 to April 1, 2018 (the “XL Policy”).

                         12.   Plaintiffs Certain Underwriters at Lloyd’s, London (“Underwriters”) are companies

              engaged in insurance underwriting with their principal place of business in London, England.




                                                            3 of 13
FILED: NEW YORK COUNTY CLERK 09/28/2018 04:47                                             PMJ             INDEX NO.     654822/2018
NYSCEF DOC.    NO.   2                                                                            RECEIVED NYSCEF:       09/28/2018


                                                                                                                    5

                         19.    USfIC is a corporation licensed to issue insurance policies by the State of New

              York and has conducted business in the State of New York and the County of New York at all

              relevant times.

                         20.    Venue is proper pursuant to CPLR 503(a) and (c).

                         21.    Venue as it relates specifically to the contractual dispute between XL and

              DiamondRock is proper pursuant to CPLR 501.

                         22.    Endorsement No. 7 to the XL Policy stipulates that “[un the event that any

              disagreement arises between the Insured and the Company requiring judicial resolution, the

              Insured and the Company each            agree   that any suit shall be brought and heard in a court of

              competent jurisdiction within the State of New York. The Insured and the Company further agree

              to comply voluntarily with all the requirements necessary to give such court jurisdiction.” The

              parties also agree    in   the XL Policy that New York law will control the interpretation, application

              and meaning of the contract.

                                                     GENERAL ALLEGATIONS

                      A.        The Insurance Policies

                      23.       for the April 1, 2017 to April 1, 2018 policy period, DRH purchased insurance for

              itself and its subsidiaries, including DRFO, in several layers of insurance. The primary layer

              policy, which is not at issue in this case, was issued by carriers and London-based syndicates led

              by Liberty Mutual fire Insurance Company (“Liberty”), which is not a party to this action. The

              Liberty policy, with Policy No. Y$2-L9L-448931-017, is referred to as the “lead” policy for this

              policy year and had limits of $25 million on top of DRH’s deductible, which varies based on the

              nature of the loss.




                                                                  5   of   13
[FILED:   NEW YORK COUNTY CLERK 09/28/2018 04:47 pJ                                                     INDEX NO.   654822/2018
NYSCEF DOC.    NO.    2                                                                          RECEIVED NYSCEF:    09/28/2018


                                                                                                                7


                                a)     Extra expenses to temporarily continue as nearly normal as
                                       practicable the conduct of the Insured’s business; and

                                b)     Extra costs of temporarily using property or facilities of the
                                       Insured or others,

                                less any value remaining at the end of the Period of Liability for
                                property obtained in connection with the above.

                          2$.   The policies also include Time Element Coverage Extensions, including an

              Extended Period of Liability for Business Interruption to cover the reduction in sales resulting

              from:

                                1)     the interruption of business as covered by Gross Earnings;

                                2)     for such additional length of time as would be required with
                                       the exercise of due diligence and dispatch to restore the
                                       Insured’s business to the condition that would have existed
                                       had no loss occurred; and

                                3)     commencing with the date on which the liability of the
                                       Company for loss resulting from interruption of business
                                       would terminate if this Extension had not been included
                                       herein.

                      B.        The Resort

                      29.       Upon information and belief, Frenchman’s Reef and Morning Star Resort is an

              oceanfront resort with 470 rooms and over 30,000 square feet of meeting space located on and

              alongside a cliff in Estate Baldceroe, St. Thomas, USVI, and is owned by DRf0.

                      30.       The Frenchman’s Reefportion of the Resort consists primarily of the Ocean Tower

              (242 guestrooms), the Sea Cliff Building (80 guestrooms), the Harbor View Building (60

              guestrooms), the Central Plant Building, the Waste Water Treatment Plant, and two parking decks.

                      31.       The Morning Star portion of the Resort consists of five Morning Star Villas, the

              Morning Star Lobby and Havana Blue Building, Coco Joe’s Restaurant Building, and the Morning

              Star Laundry Building.




                                                             7   of   13
IFILED:   NEW YORK COUNTY CLERK 09/28/2018 04:47                                                   p4j              INDEX NO.     654822/2018
NYSCEF DOC.    NO.     2                                                                                    RECEIVED NYSCEF:       09/28/2018

                                                                                                                             9

              required upgrades necessary to bring the building into compliance with the applicable building and

              energy codes.” The Claim Submission also stated that the Ocean Tower was “extensively

              damaged,           .   .   .    Extensive replacement of roofmg, the building envelope (including cladding,

              windows and doors) and interior systems is necessary, including various upgrades required by

              code.”

                           ft                The Insurers’ Response to the Hurricanes

                           37.               Shortly after the hurricanes struck, VeriClaim retained J.S. Held, an independent

              property damage consulting furn to survey and inspect damages to the Resort. On October 18,

              2017, the firm conducted a preliminary inspection, which was carried out over a seven-day period.

              On April 20, 2018, 3.5. Held conducted an inspection of the exterior cladding, and on April 24,

              2018, the fmn conducted an inspection of the site’s structural systems and components.

                           3$.               To ensure the accuracy of the damages estimate, VeriClaim retained an independent

              engineering finn, Engineering Systems he. (“ESI”) to provide a second opinion. from May 4-8,

              2018, ESI conducted its own site inspection of the damaged property. ESI inspected the structural

              damage to the Resort’s Ocean Tower and Harbor View buildings and evaluated the extent of the

              damage that was caused by the hurricanes.

                           39.               On May 17, 2018, 3.5. Held submitted a repair estimate to VeriClaim, which totaled

              roughly $60 million. The estimate was based on a detailed damage assessment conducted by the

              inspectors and discussions with local contractors to assist in determining pricing.

                           40.               On May 25, 2018, J.S. Held sent a Code Analysis Report to DRH. Based on its

              inspections and conversations with the Director of Building Permits at the Department of Planning

              and National Resources for the USVI, J,S. Held concluded that no code upgrades would be

              required in the repair of the Resort.




                                                                          9 of   13
IFILED:   NEW YORK COUNTY CLERK 09/28/2018 04:47 p                                                        INDEX NO.      654822/2018
NYSCEF DOC.    NO.   2                                                                            RECEIVED NYSCEF:        09/28/2018


                                                                                                                    11

              Insurers) for work at the Resort even though Defendants have only incurred approximately $15

              million in repairing property damage to date.

                         46.    The parties also have various other adjustment-related disagreements, including but

              not limited to:

                                a)      The appropriateness of certain mark-ups in expenses claimed by DRH;

                                b)      The appropriateness of certain contingency costs claimed by DRH; and

                                c)     The appropriate length of the period of restoration during which repairs will
                                       be made.

                                            CLAIM FOR DECLARATORY RELIEF

                         47.    Plaintiffs repeat and incorporate by reference the allegations set forth in Paragraphs

              1 through 46 of this Complaint, inclusive, as though set forth fully herein.

                         48.    An actual and justiciable controversy exists between the Insurers and the

              DiamondRock Defendants concerning the amount the Insurers owe on DRWs claim with respect

              to damage to the Resort.

                      49.       This controversy is of sufficient immediacy to justify the Court’s issuance of

              declaratory relief.

                         50.    Plaintiffs seek a judicial detennination and declaration as to the amount Plaintiffs

              owe on DRH’s claim.

                                                     PRAYER FOR RELIEF

                                WHEREFORE, Plaintiffs pray for judgment as follows:

                     A.         That the Court enter a declaratory judgment in favor of the Insurers and against the

              DiamondRock Defendants, declaring that the Insurers are not obligated to provide coverage to the

              Dia;nondRock Defendants in the amount claimed, including but not limited to property damage,

              personal property and time element losses, and professional fee expenses.




                                                             11 of 13
LFILED:   NEW YORK COUNTY CLERK 09/28/2018 04:47 p                     INDEX NO.     654822/2018
NYSCEF DOC.   NO.   2                                           RECEIVED NYSCEF:      09/28/2018


                                                                                13

                                   KAYrE1’JCH1N RO$ENMAN lIP

                                   By $s
                                      I hulip A. Nernecek
                                      Tenley Mochizuki
                                      575 Madison Avenue
                                      New York, New York 10022-2585
                                      (212) 940-8800



                                      Attorneysfor Ptaintffertai,z Underwriters at
                                      Ltoyd s, London Subscribing to Policy No.
                                      PRPNAJ 702387




                                  13 of 13
I’ILEP.:           NEW YORK COUNTY CLERK 09/28/2018                                                                   04:47                                      INDEX NO.     654822/2018
iNAt’flURExOE JUNCIAL INTERVENTION:
        Infants Compromise
                                                                             Check ONE box only AND enter additional information ldfii1èdNYSCEF:                                09 / 28/2018   I
   0    Note of Issue and/or Certificate of Readiness
   0    Notice of Medical, Dental, or Podiatric MalpracticeDate Issue Joined:
   0    Notice of Motion                         Relief Sought:                                                                     Return Date:
   0    Notice of Petition                       Relief Sought:                                                                     Return Date:
   0 Order to Show Cause                    Relief Sought:                                                                          Return Date:
   0 Other Ex Parte Application             Relief Sought:
   0 Poor Person Application
   0 Request for Preliminary Conference
   0 Residential Mortgage Foreclosure Settlement Conference
   0 Writ of Habeas Corpus
   0 Other (specify):
                                             List any related actions, For Matrimonial actions, include any related criminal and/or Family Court cases,
RELATED CASES•
                                             If additional space is required, complete and attach the RJI Addendum. If none, leave blank.
Case Title                                   IndexlCase No.                 Court                    Judge (if assigned)            Relationship to Instant Case




                      For parties without an attorney, check ‘Un-Rep box AND enter party address, phone number and e-mail address in space provided.
PARTlEs
                      If additional space is required, complete and attach the RJI Addendum,
       Parties:                                          Attorneys andlor Unrepresented Litigants:
 Un List parties in caption order and                    Provide attorney name, firm name, business address, phone number and e-mail                                            Insurance
 Rep indicate party role(s) (e.g. defendant;             address of all attorneys that have appeared in the case. For unrepresented                                       d
                                                                                                                                                                 (YIN)•
                                                                                                                                                                                Carrier(s):
       3rd-party plaintiff),                             litigants, provide address, phone number and e-mail address.
       XL Insurance America, Inc.                        orshaw                                                       Mary Beth
                           Last Name                                            Last Name                                             First Name
                                                         irnpson Thacher & Bartlett LLP
                                                                                                                                                                 DYES
                          First Name                                                                 Firm Name
                         Primary Role:
                                                         25 Lexington Avenue                             New York                 New York         10017
       Plaintiff                                                    Street Address                             City                  State                 Zip
                    Secondary Role    lit anyl:
                                                        Fl (212) 455-2000
                                                                                                                                                                 !)NO
                                                                                                                          mforshaw@stbiaw.com
                                                                     Phone                         Fax                                  e-mail
       Certain Underwriters at Lloyd’s, Londg orshaw
                                                                                                                      Mary Beth
                           Last Name                                            Last Name                                             First Name
       Subscribing to Policy No. PRPNAJ7J impson
                                                 ilsacher & Bartlett LLP
 fl                       First Name
                         Primary Roie:
                                                         25 Iesington Avenue
                                                                                                     Firm Name

                                                                                                         New York                 New York         10017
      Plaintiff                                                     Street Address                             City                  State                 Zip
                    Secondary Role   lit anyl:                                                                                                                   ,f,1NO
                                                        Fl (212) 455-2000                                                mforslraw@stblaw.com
                                                                    Phone                          Fax                                  e-mail
      United States Fire Insurance Company               allagher                                                     Kristin
                           Last Name                                           Last Name                                             First Name
                                                         ennedys CMK [[P                                                                                         D
 fl          ,
                          First Name
                         Primary Role:
                                                         70 Lexington Avenue, 8th Floor
                                                                                                    Firm Name

                                                                                                         New York                 New York         10022
      Plaintiff                                                     Street Address                             City                  Slate                 Zip
                    Secondary Role (it any):
                                                        Fl (212) 252-0004                                                 Kristin,Gailagherkennedyscmk.
                                                                    Phone                          Fax                                 e-mail
       Certain Underwriters at Lloyd’s, Londg emecek
                                                                                                                  Philip
                          Last Name                                            Last Name                                             First Name
       Subscribing to Policy No. PRPNA17I ;atten Muchin Rosenman                                                                                                     YES
                                                                 LLP
 fl                       First Name
                         Primary Role:
                                                         75 Madison Avenue
                                                                                                    Firm Name

                                                                                                     New York                     New York         10022
      Plaintiff                                                     Street Address                         City                      State                 Zip
                    Secondary Role (It anyl:
                                                        ci 1212) 940-8800                                                philip.nemecek@kattenlaw.com
                                                                    Phone                          Fax                                 e-mail
I AFFIRM UNDER THE PENALTY OF PERJURY THAT, TO MY KNOWLEDGE, OTHER THAN AS NOTED ABOVE, THERE ARE AND HAVE
BEEN NO RELATED ACTIONS OR PROCEEDINGS, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION PREVIOUSL
                                                                                              Y BEEN FILED IN
THIS ACTION OR PROCEEDING.


                   Dated: September 28, 2018                                                                          1Sf Mary Beth Forshaw
                                                                                                                                             SIGNATURE
                                         2335453                                                                                        Mary Beth Forshaw
                    ATTORNEY REGISTRATION NUMBER                                                                                     PRINT OR TYPE NAME
                                                                                            2 of    3
                                                                                                                                                                              EntFotiJ
FILED:          NEW YORK COUNTY CLERK 09/28/2018 04:47 PM                                                              INDEX NO.    I658
NYSCEF DCC.      NO.   4                                                                                         RECEIVED NYSCEF:      09/28/2018
    SUPREME COURT OF THE STATE OF NEW YORK                                                                                             uCS-840C
                                                                                                                                        3/2011
    COUNTY OF New York
                                                                                    x    Index No.
   XL Insurance America, Inc., et. at
                                                                                         RJI No. (if any)
                                                  Plaintiff(s)/Petitioner(s)
    -against-
   DiamondRock Hospitality Company, et a!.                                               COMM ERCIAL DIVISION
                                                  Defendant(s)/Respondent(s)             Request for Judicial Intervention Addendum

    COMPLETE WHERE APPLICABLE [add additional pages it needed]:

    Plaintiff/Petitioner’s cause(s) of action [check all that apply]:
        Breach of contract or fiduciary duty, fraud, misrepresentation, business tort (e.g. unfair competition), or statutory and/or common
        law violation where the breach or violation is alleged to arise out of business dealings (e.g. sales of assets or securities; corporate
        restructuring; partnership, shareholder, joint venture, and other business agreements; trade secrets; restrictive covenants; and
        employment agreements not including claims that principally involve alleged discriminatory practices)
        Transactions governed by the Uniform Commercial Code (exclusive of those concerning individual cooperative or condominium
        units)
   El   Transactions involving commercial real property, including Yellowstone injunctions and excluding actions for the payment of rent
        only
   El   Shareholder derivative actions  —   without consideration of the monetary threshold
   El   Commercial class actions   —   without consideration of the monetary threshold
        Business transactions involving or arising out of dealings with commercial banks and other financial institutions
   El   Internal affairs of business organizations
   El   Malpractice by accountants or actuaries, and legal malpractice arising out of representation in commercial matters
   El   Environmental insurance coverage
   Ei   Commercial insurance coverage (e.g. directors and officers, errors and omissions, and business interruption coverage)
   El   Dissolution of corporations, partnerships, limited liability companies, limited liability partnerships and joint ventures
                                                                                                                               —   without
        consideration of the monetary threshold
        Applications to stay or compel arbitration and affirm or disaffirm arbitration awards and related injunctive relief pursuant to CPLR
        Article 75 involving any of the foregoing enumerated commercial issues         without consideration of the monetary threshold
                                                                                          —




   Plaintiff/Petitioner’s claim for compensatory damages [exclusive of punitive damages, interest, costs and counsel fees claimed]:

        $

   PlaintifflPetitioner’s claim for equitable or declaratory relief [brief description]:
        Plaintiffs pray for judgment: (a) That the Court enter a declaratory judgment in favor of the Plaintiffs and against
        the Defendants, declaring that the Plaintiffs are not obligated to provide coverage to the Defendants in the
        amount claimed, including but not limited to property damage, personal property and time element losses, and
        professional fee expenses; (b) A declaration of the rights and obligations of the parties under the property
        insurance policies; (c) An award of court costs and reasonable attorneys’ fees; (d) Such other and further relief
        ne thn (‘n, H finde   of and nrnnpr

   DefendantlRespondent’s counterclaim(s) [brief description, including claim for monetary relief]:




   I REQUEST THAT THIS CASE BE ASSIGNED TO THE COMMERCIAL DIVISION. I CERTIFY THAT THE CASE
   MEETS THE JURISDICTIONAL REQUIREMENTS OF THE COMMERCIAL DIVISION SET FORTH IN 22 NYCRR                                              §
   202.70(a), (b) AND (c).

                                                                                         IS! Mary Beth Forshaw
   Dated: St12018
                                                                                                        SIGNATURE


                                                                                        i2LhL___
                                                                                                   PRINT OR TYPE NAME
                                                                        1      of   1
tFILED      NEW YORK COUNTY CLERK 10/02/2018 02:58 PM]                                                                                   INDEX NO.   654822/2018
NYSCEF DOC.       NO.   5                                                                                                        RECEIVED NYSCEF:     10/02/2018



     SUPREME COURT OF THE STATE OF NEW YORK
     COUNTyOFNEWYORK
     XL INSURANCE AMERICA, INC., ET AL                                                                                          INDEX NUMBER: 654822/2018


                                                                                                                   Plaintiff
     DIAMONDROCK HOSPITALITY COMPANY and DIAMONDROCK FRENCHMAN’S
     OWNER, INC.

                                                                                                                Defendant


                                                       AFFIDAVIT OF SERVICE
    State of Maryland }
    County of Montgomery) ss,:

    The undersigned being duly sworn, deposes and says;

    Deponent Is not a party herein, is over 18 yeats of age and resides in the state of Maryland,

    That on 1010112018 at 3:42 PM at 2 Bethesda Metro Center, Suite 1400, Bethesda, MD 20814

    deponent served a(n) Summons and Complaint for Declaratory Judgment, Jury Trial Demand, Request for JudIcial
    Intervention, Request for JudIcial Intervention Addendum Commercial Division, Notice of Etectronic FilIng

    on Diamondrock Hospitality Company, a domestic corporation,

    by delivering thereat a true copy of each to William Tennis personally,

    deponent knew said corporation so served to be the corporation described in said documents as said delondant and knew
    said individual to he General Counsel thereof,


    DesruiphoneFPrtsonSeivod:
    Gender: Male
    Skin : V’Jhlte
    Hair: Lt. Brown
    Age : 36 50 Yrs.
              -



    HeIght: 5’ 4” 5’ 8’
                    -


    Weight :131-160 Lbs.
    Other:




     Sworn to before me this
    2n  ‘       léber, 201$/i                                                                                                        F

                                                                           I    ‘1L I I                 i1i F’ H               ——‘

                                                                                     ,j:,,,       j                                      Nina I ew
        E. TucAthfer
                                         U                             )
                                                                               11
                                                                                   ‘it”t±   .±I       Ii ryLi
                                                                                                         (




                                          Serving Oy Irving,     I 2±3 Uroedwey, Suite 22011 New Yen’, NY            1Q79
                                               New Yoni. City   napt   f   Consumer Aria re LIcenns ‘to 0761160




                                                                               2     of     3
IFILED:   NEW YORK COUNTY CLERK 10/24/2018 05:05 p                                                INDEX NO.      654822/2018
NYSCEF DOC.    NO.   6                                                                    RECEIVED NYSCEF:        10/24/2018




              SUPREME COURT Of THE STATE OF NEW YORK
              COUNTY OF NEW YORK

              XL INSURANCE AMERICA, INC., et at.,                      Index No. 654822/2018 E

                                              Plaintiffs,              Hon. Andrea Masley (lAS Part 48)

                              -against-                                STIPULATION
              DIAMONDROCK HOSPITALITY COMPANY, et
              at.,

                                              Defendants.




                              IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

              counsel of record:

                              1.      The time for defendants DiamondRock Hospitality Company and

              DiamondRock Frenchman’s Owner, Inc. to answer, move, or otherwise respond to the complaint

              in the above-captioned action is hereby extended to and including December 14,2018.

                              2.      Except with respect to the sufficiency of service of the summons and

              complaint, all defenses are hereby expressly reserved and not waived.

                              3.      This stipulation may be executed in counterparts, each of which shall be

              deemed an original but all of which constitute one and the same agreement. facsimile signatures

              shall have the same force and effect as originals.




                                                             1 of 3
[FILED: NEW YORK COUNTY CLERK 10/24/2018 05:05 PMI                                                  INDEX NO.        654822/2018
NYSCEF DOC.   NO.     6                                                                      RECEIVED NYSCEF:         10/24/2018




              Dated: New York, NY                                  Dated: New York, NY
                     October 24, 201 8                                    October 24, 2018

              COVINGTON & BUR ING LLP                              SIMPSON THACHER & BARTLETT LLP

              By:                                                  By:
                          David. A. LuttingerJr.                            Mary Beth Forshaw

                    David A. Luttingcr Jr.                               Mary Bcth Forshaw
                    620 Eighth Avenue                                    Lynn K. Neuner
                    New York, New York 10018                             425 Lexington Avenue
                    (212) $4t-l000                                       New York, New York 10017
                                                                         (212) 455-2000
                    Matthew J. Schtesinger
                    Cohn P. Watson                             Attorneys for Plaint fJjs XL Imisurance America,
                    850 10th Street,NW                         inc. and certain Underwriters at Lloyd’s,
                    Washington, DC 20001                       Lol7don Subscribing to Potky No.
                    (202) 662-6000                             PRPNA 1700847

              A ttorneysfor Defendants DiamonciRock                KENNED SC          K   LP
              Hospitality company and DiamondRock
              Frenchman ‘s Owner, b?c.                             By:
                                                                           Kristin V. a1laghcr

                                                                         Kristin V. Gallagher
                                                                         Joanna L. Young
                                                                         570 Lexington Avenue, 8th Floor
                                                                         New York, New York 10022
                                                                         (212) 252-0004

                                                               Attorneys Jor Plaintff United States fire
                                                               hfsurance Company

                                                                   KATTEN MUCH IN ROSEMAN LLP

                                                               By:
                                                                            Philip A. Nemecek

                                                                         Philip A. Nemecek
                                                                         Tenley Mochizuki
                                                                         575 Madison Avenue
                                                                         New York, New York 10022
                                                                         (212) 940-8800

                                                               Attorneys for Plaintiff Certain Unflerwriters    at
                                                               Lloyd’s, London Subscribing to I’otici’ No.
                                                               PRPNA1 702387




                                                      3   of   3
